COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00412-CR


VALERIA JO FORDJOUR A.K.A.                                         APPELLANT
VALERIA HUMPHRIES THOMAS

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 1420829D

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      Appellant Valeria Fordjour pleaded guilty to theft of property valued under

$1,500.00 with two prior convictions. The trial judge assessed Fordjour’s

punishment at nine months’ confinement. Fordjour now attempts to appeal her

conviction pro se.



      1
       See Tex. R. App. P. 47.4.
      We notified Fordjour by letter that the trial judge certified that Fordjour

does not have a right to appeal her conviction. We informed her that we would

dismiss the appeal unless she filed a response with this court showing grounds

for continuing the appeal. Fordjour timely responded to our letter, contending

that she did not knowingly and voluntarily waive her right to appeal because she

was off of her medications on the date of trial and never spoke with her court

appointed attorney prior to entering her guilty plea.

      Texas Rule of Appellate Procedure 25.2 provides that a defendant who

pleads guilty to a crime may only pursue an appeal without the trial court’s

permission if she is appealing a matter raised by written motion filed and ruled on

prior to trial. Tex. R. App. P. 25.2(a)(2)(A).    Fordjour did not file any written

motions in the trial court prior to her trial date. Furthermore, the signed plea

admonishments recite that by entering a guilty plea Fordjour waived her right to

appeal, understood the consequences of her guilty plea, and was satisfied with

her legal representation.    Fordjour’s pro se response provides no ground for

continuing this appeal in light of these written and signed acknowledgements.

      Under Texas law, a defendant in a noncapital case “may waive any rights

secured him by law,” including the right to appeal. Tex. Code Crim. Pro. Ann.

art. 1.14 (West 2005). Therefore, because the record supports the trial court’s

certification that Fordjour does not have any right of appeal, we dismiss this

appeal. Tex. R. App. P. 43.2(f).




                                          2
                                         /s/ Lee Gabriel

                                         LEE GABRIEL
                                         JUSTICE

PANEL: LIVINGSTON, C.J.; GABRIEL and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 11, 2016




                                3